MEMORANDUM DECISION

ON REHEARING

Pursuant to Ind. Appellate Rule 65(D),                               FILED
this Memorandum Decision shall not be                            Jan 30 2017, 8:37 am

regarded as precedent or cited before any                            CLERK
court except for the purpose of establishing                     Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark A. Bates                                            Gregory F. Zoeller
Lake County Public Defender                              Attorney General of Indiana
Crown Point, Indiana                                     Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jose Gutierrez,                                          January 30, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         45A05-1512-CR-2372
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Salvador Vasquez,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         45G01-1311-MR-11



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A05-1512-CR-2372 | January 30, 2017   Page 1 of 2
[1]   Jose Gutierrez (“Gutierrez”) petitions for rehearing following our

      memorandum decision affirming his convictions. See Gutierrez v. State, No.

      45A05-1512-CR-2372 (Ind. Ct. App. Oct. 21, 2016). Gutierrez argues, in part,

      that in paragraph 9, we incorrectly stated, “Gutierrez also pulled the handgun

      from his pocket to show to other people in the bar.” We grant rehearing for the

      limited purpose of correcting this sentence to read, “Gutierrez also pulled the

      handgun from his pocket to show to an unidentified individual sitting in a

      parked car in the bar’s parking lot.” In all other aspects, we affirm our original

      memorandum decision.


      Robb, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 45A05-1512-CR-2372 | January 30, 2017   Page 2 of 2